DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocon et al. (US 2013/0193502), (hereinafter, Kocon).

    PNG
    media_image1.png
    529
    737
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    588
    778
    media_image2.png
    Greyscale


RE Claim 16, Kocon discloses a semiconductor device 100, comprising:
a substrate 102, referring to FIG. 1A;
first to third active patterns 238 “split gate” sequentially provided along a first direction on an upper portion of the substrate 102, wherein the first to third active patterns extend lengthwise in parallel along a second direction, referring to FIG. 2F. Examiner notes that the split gate 238 defines the active region of the channel, hence meeting the claimed limitation;
a pair of first inner inactive patterns spaced apart in the second direction from each other with the second and third active patterns therebetween, referring to FIG. 2A; and
a pair of first outer inactive patterns spaced apart in the second direction from each other with the first to third active patterns and the pair of first inner inactive patterns therebetween, referring to FIG. 2A.
 
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In the instant case, Cheng et al. (US 8,617,937) discloses a semiconductor device and a method of making the same, wherein a plurality of sacrificial mandrels over a semiconductor substrate is formed. The plurality of sacrificial mandrels are spaced apart from one another by a first distance along a first direction, and by a second distance along a second direction. Spacer layers are formed on sidewalls of the sacrificial mandrels such that portions of the spacer layers between sacrificial mandrels along the first direction are merged together. Portions of the spacer layers between sacrificial mandrels along the second direction remain spaced apart. The sacrificial mandrels are removed. A pattern corresponding to the spacer layers is transferred into the semiconductor layers to form a plurality of semiconductor fins. Adjacent pairs of fins are merged with one another at locations corresponding to the merged spacer layers. 
Furthermore, Grivna (US 2010/0187642) discloses a semiconductor component that includes a field plate and a semiconductor device and a method of manufacturing the semiconductor component. A body region is formed in a semiconductor material that has a major surface. A gate trench is formed in the epitaxial layer and a gate structure is formed on the gate trench. A source region is formed adjacent the gate trench and extends from the major surface into the body region and a field plate trench is formed that extends from the major surface of the epitaxial layer through the source and through the body region. A field plate is formed in the field plate trench, wherein the field plate is electrically isolated from the sidewalls of the field plate trench. A source-field plate-body contact is made to the source region, the field plate and the body region. A gate contact is made to the gate region.
Finally, Tseng et al. (US 2017/0372974) disclose a method includes forming first mandrels and second mandrels over a substrate; and forming first spacers on sidewalls of the first mandrels and second spacers on sidewalls of the second mandrels. Each of the first and second spacers has a loop structure with two curvy portions connected by two lines. The method further includes removing the first and second mandrels; and removing the curvy portions from each of the first spacers without removing the curvy portions from the second spacers. The second spacers are used for monitoring variations of the IC fabrication processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898